Citation Nr: 0912659	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The appellant seeks surviving spouse benefits.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

First, although the appellant has been provided notice 
regarding her claim, during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims issued an 
opinion regarding what notice under 38 U.S.C.A. § 5103(a) for 
a claim of service connection for the cause of a Veteran's 
death case must include.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Board finds that a compliant notice letter under 
the redefined duty to notify is needed.
The appellant alleges that the Veteran had lung cancer from 
which he died that was related to exposure to Agent Orange 
during his service.  The Veteran's service personnel records 
reveal that he was an automotive repairman who received 
awards consistent with service in Vietnam.  However, the 
record is unclear as to whether the veteran served in the 
Republic of Vietnam such that he may be presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2007); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  Respiratory cancers 
are diseases that are subject to presumptive service 
connection on the basis of herbicide exposure, and so service 
connection could be warranted on a presumptive basis.  
38 C.F.R. § 3.309(e).

A November 2000 private medical report reflects that the 
Veteran was a two pack per day smoker who had smoked for 
forty years.  In a March 2003 report, the Veteran's private 
physician Dr. A. C. T. diagnosed him with throat cancer and 
opined that the cancer had apparently metastasized to other 
areas of his body.  In an April 2003 report, private 
physician Dr. S. D. H opined that it would seem logical that 
if carcinoma of the larynx could be associated with Agent 
Orange exposure that possibly pyriform sinus carcinoma which 
starts just a centimeter or so from the opening of the larynx 
in the upper airway tract, could also be associated with that 
previous exposure and that the hypopharynx is very close to 
the larynx and is part of the upper airway system.

In November 2003, the Board remanded the Veteran's claim for 
service connection for squamous cell carcinoma of the 
pyriform sinus due to exposure to Agent Orange, for a VA 
examination and opinion.  Although the Veteran died that same 
month, in August 2004 a VA examiner opined that the Veteran's 
throat cancer apparently metastasized to other areas of his 
body based on a March 2003 private medical report and opined 
that the squamous cell carcinoma of the [pyriform] sinus 
eventually metastasized to the left side of the lung and is 
neither a respiratory or nasal cancer, but one involving the 
hypopharynx.  The examiner further opined that there was no 
evidence that the cancer spread to his lungs and was unclear 
as to where the diagnosis had come from.  However, the death 
certificate lists the cause of death as carcinoma of the 
lungs with a two year interval between onset and death.  
Similarly, private medical records dated in October 2003 
reflect diagnoses of metastatic cancer of the head, neck, and 
lungs.  Hence, the examiner's statement that there was no 
evidence that the Veteran had lung cancer is inaccurate.  In 
March 2005, a VA physician opined that the cause of the 
Veteran's death was not related to his service.

There is currently no competent medical opinion in the 
Veteran's file as to whether his squamous cell carcinoma is 
related to his period of active service and had a causal 
effect on the development of lung cancer that caused his 
death.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, as it remains 
unclear whether the Veteran's cause of death is related to 
his service, the Board finds that a remand for an etiological 
opinion and rationale is necessary, in order to fairly decide 
the merits of the appellant's claim.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with April 2003 and March 2003 private opinions, the August 
2004 and March 2005 VA opinions, and other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Request the veteran's service 
personnel records to determine whether he 
served in the Republic of Vietnam during 
his service.

3.  Arrange for a qualified VA physician 
to review Veteran's claims folder and 
determine whether the Veteran's cause of 
death was related to his service.  The 
examiner is requested to review all 
pertinent records in the claims file and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the April 2003 and March 2003 
private opinions and the August 2004 and 
March 2005 VA opinions.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following opinions:
	
(a)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
squamous cell carcinoma of the sinus 
was related to his service?

If so, is it as likely as not 
(more than 50 percent probability) 
that the Veteran's squamous cell 
carcinoma of the sinus caused or 
contributed materially or 
substantially to his development 
of lung cancer and thereby his 
death?

(b)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
lung cancer was related to his service?

4.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the appellant issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

